Citation Nr: 1017044	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-22 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the Veteran's claim for an increased rating for 
his PTSD.

As will be explained in the decision, the Board is taking 
jurisdiction of the issue of entitlement to a TDIU.  

In support of his claim, the Veteran testified at the RO's 
office in Montgomery, Alabama (Travel Board hearing) held 
before the undersigned Acting Veterans Law Judge (VLJ) in 
August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

PTSD

At his August 2009 Travel Board hearing, the Veteran stated 
that he has recently received treatment from a private 
general practitioner, Dr. Soloman, for his PTSD.  The Board 
notes that the RO made one attempt to obtain these records.  
The claims file currently has a statement from Dr. Soloman, 
but the associated treatment records are not currently in the 
file.  Upon obtaining any appropriate releases, such records 
should be requested from Dr. Soloman.  38 C.F.R.§ 3.159(c)(1) 
(2009).

In May 2007, the Veteran underwent a VA examination to assess 
the severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  During his recent August 2009 Travel 
Board hearing, the Veteran argued that his disability had 
gotten worse since the last VA examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  In order to more 
accurately reflect the current level of the veteran's PTSD, 
the Board believes that an examination and opinion is 
necessary.

TDIU

In a recent decision, Rice v. Shinseki, 22 Vet. App. 447 
(2009), it was held that a claim for a TDIU is part and 
parcel of an increased-rating claim when the issue of 
unemployability is raised by the record.  VA law provides 
that a TDIU may be granted upon a showing that the Veteran is 
unable to obtain and maintain a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disability(ies).  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In making this 
determination, consideration may be given to his level of 
education, special training, and previous work experience, 
but not to his age or occupational impairment 
caused by nonservice-connected disabilities.  It should 
additionally be noted that marginal employment or employment 
provided on account of disability or special accommodation is 
not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 
4.18, 4.19.

Here, the issue of unemployability is raised by the record.  
At his recent August 2009 Travel Board hearing, the Veteran 
stated that that he was forced to take an early retirement 
from his employment due to his service-connected PTSD.  The 
Veteran also indicated that he is currently unemployed.  
Therefore, pursuant to Rice, the issue of entitlement to a 
TDIU is currently before the Board since the issue of 
unemployability is raised by the record.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 
70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he 
is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must assess whether there are circumstances in the Veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating based on 
unemployability.  See Van Hoose, supra; see also Hodges v. 
Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993).

In this case, service connection is in effect for the 
following disabilities:  PTSD (rated as 30 percent 
disabling); residuals of a shrapnel fragment wound of the 
right leg, muscle group XI (rated as 10 percent disabling); 
and, peripheral neuropathy of the right lower leg associated 
with his residuals of a shrapnel fragment wound (rated as 10 
percent disabling).  As such, he does not have a sufficient 
rating to satisfy the threshold minimum requirements of 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  
But, as mentioned, he can still show his entitlement to this 
benefit by establishing his unemployability under the special 
provisions of 
§ 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As it is not entirely clear whether the Veteran's service-
connected disabilities precludes him from obtaining and 
maintaining substantially gainful employment, the Board finds 
that the issue of entitlement to TDIU must be remanded for 
further examination and opinion regarding the issue of the 
Veteran's employability.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Upon obtaining appropriate 
releases, the RO should obtain the 
Veteran's treatment records from Dr. 
Soloman.  If attempts to obtain these 
records are unsuccessful, and further 
attempts to obtain them would be 
futile, this should be documented in 
the file.

2.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
ascertain the current severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner 
for review in conjunction with 
conducting the examination of the 
Veteran.  All tests and studies deemed 
necessary should be completed and all 
clinical manifestations should be 
reported in detail.

The examiner is requested to (a) 
determine all current manifestations 
associated with the Veteran's service- 
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the Veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided along with an explanation of 
what the assigned score represents.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on his employment and activities of 
daily life.  A complete rationale for 
any opinion expressed shall be provided. 

The Veteran is hereby advised that the 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination by a 
qualified physician to ascertain, based 
on the examination findings and other 
relevant evidence in the claims file, 
whether the Veteran is unable to obtain 
or maintain substantially gainful 
employment if only his service-connected 
disabilities are considered, which, at 
this time, are PTSD (rated as 30 percent 
disabling); residuals of a shrapnel 
fragment wound of the right leg, muscle 
group XI (rated as 10 percent disabling); 
and, peripheral neuropathy of the right 
lower leg associated with his residuals 
of a shrapnel fragment wound (rated as 10 
percent disabling).  If, prior to this 
examination, the Veteran is granted 
service connection for other 
disabilities, the examiner should also 
consider these disabilities.  

In making this employability 
determination, the examiner should also 
consider the Veteran's level of 
education, other training, and work 
experience. 

The VA examination report must include 
a complete rationale for all opinions 
and conclusions expressed.

The Veteran is hereby advised that the 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

5.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


